                 Case 19-10953-CSS    Doc 6-2   Filed 05/01/19   Page 1 of 15




                                        EXHIBIT B

                                     Services Agreement




DOCS LA:3213112 50045/001
               Case 19-10953-CSS         Doc 6-2      Filed 05/01/19     Page 2 of 15

                                                                                      ~'~




                 i   ,I:    ,; ~   M ;, !~            I          N              t



                           STANDARD SERVICES AGREEMENT

This Standard Services Agreement is being en#ered into by and between the undersigned parties,referred
to herein as "Epiq" and "Client" as of the Effective Date, as defined below. In consideration of the
premises herein contained and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknovarledged, the parties hereto agree as follows:

                              General Terms and Conditions

1. Services.

In accordance with the charges,terms and conditions contained in this agreement and in the schedule{s)
attached hereto (collectively, the"Agreement"), Epiq agrees to furnish Client with the services set forth
on the Services Schedule hereto (the" ervices"} in connection with a corporate restructuring. Services
will be provided on an as needed basis and upon request or agreement ofClient. Charges for the Services
will be based on the pricing schedule provided to Client hereto (the "Pricing Schedule"). The Pricing
Schedule sets forth individual unit pricing for each of the Services provided by Epiq and represents a
bona fide proposal for that Service. Client may request separate Services or all of the Services
reflected in the Pricing Schedule.

2. Term.

This Agreement shall become effective on the date of i#s acceptance by both Epiq and Client; provided,
however, Epiq acknowledges that Bankruptcy Court approval of its engagement may be required in
order 'for Epiq to be engaged in a chapter 11 proceeding. The Agreement shall remain in effect until
terminated:(a) by Client, on thirty (30} days' prior written notice to Epiq at~d, to the extent Epiq has
been retained by Bankruptcy Court order, entry of an ordar of the Bankruptcy Court discharging Epiq;
or(b)by Epiq,on ninety(90)days' prior written notice to Client and,to the extentEpiq has been retained
by Bankruptcy Court order, entry ofan order ofthe Bankruptcy Court discharging Epiq.

3.    ha es.

3.1   For the Services and materials furnished by Epiq under this Agreement, Client shall pay the fees,
      charges and Hosts set forth in the Pricing Schedule subject to any previously agreed upon discount
      if applicable. Epiq will bill Client tnontl~ly. All invoices shall be due and payable upon receipt.

~.2 Epiq reserves the right to make reasonable increases to the unit prices, charges and professional
    service rates reflected in the Pricing Schedule on an annual basis effective January 2,2020. Ifsuch
    annual increases exceed 10% from the prior year's level, Epiq shall provide sixty(6a)days' prior
    written notice to Client ofsuch proposed increases.
            Case 19-10953-CSS           Doc 6-2      Filed 05/01/19      Page 3 of 15

                                                                                               .~,




3.3 Client agrees to pay Epiq for all materials necessary for performance of the Services under this
    Agreement (other than computer hardware and soft~~vare) and any reasonable out of pocket
    expenses including, without lirnitarian, transportation, long distance communications, printing,
    photocopying,fax, postage and related items.

3.4   Client shall pay ar reimburse all taxes applicable to services performed under this Agreement and,
      specifically, taxes based on disbursements made on behalf of Client, notwithstanding how such
      taxes may be designated, levied or based. This provision is intended to include sales, use and
      excise taxes, among other taxes, but is not intended to include personal property taxes or taxes
      based on net income of Epiq.

3.5 Client shall pay to Epiq any actual charges (including fees, costs and expenses as set forth in the
    Pricing Schedule} related to, arising aut of or resulting from any C(ient error or omission. Such
    charges may include, without Iimitarian, print ar copy re-runs, supplies, long distance phone calls,
    travel expenses and overtime expenses for work chazgeable at the rates set forth on the Fricing
    Schedule.

3.6 In the event of termination pursuant to Section 2 hereof, Client shall be liable for all amounts then
    accrued and/or due and owing to Epiq under the Agreement.

3.7 To the extent permitted by applicable la~v, Epiq shall receive a retainer in the amount of$25,000
    {the "Retainer") that may lie held by Epiq as security for Client's payment obligations under the
    Agreement. The Retainer is due upon execution of this Agreement. Epiq shall be entitled to hold
    Ehe Retainer until the terrninarion of the Agreement. Following termination of the Agreement,
    Epiq shall return to Client any amount of the Retainer that remains following application of the
    Retainer to the payment of unpaid invoices.

4. Confidenti~lity.

Client data provided to Epiq during the term of this Agreement in connection with the Services ("Client
Data") shall be maintained confidentiaiiy by Epiq in the same manner and to the same level as Epiq
safeguards data relaring to its own business; rop vided, however, that if Client Data is publicly available,
was already in Epiq's possession or known to it, was required to be disclosed by law, was independently
developed by Epiq without use or reference to any Client Data, or was rightfully obtained by Epiq from
a third party,Epiq shall bear no responsibility for public disclosure ofsuch data. Client agrees that Epiq
shall not be liable for damages or losses of any nature ~~vhatsoever arising out of the unauthorized
acquisition or use of any Client Data or other Client materials provided to Epiq in the performance of
this Agreement.




                                                   0
               Case 19-10953-CSS            Doc 6-2      Filed 05/01/19       Page 4 of 15

                                                                                           i




5. Title to Property.

Epiq reserves all property rights in and to all materials, concepts, crearions, inventions, works of
au#horship, itnprovernents, designs, innovations, ideas, discoveries, know-how, techniques, programs,
systems and other information, including, without limitation, data processing programs, specifications,
applications, processes, routines, sub-routines, procedural manuals and documentation furnished or
developed by Epiq for itself or for use by Client(collectively, the "Fro e "}. Charges paid by Client
do not vest in Client any rights to the Fraperty, it being expressly understood that the Property is made
available to Client under this Agreement solely for Client's use during and in connection with each use
of the Epiq equipment and services. Client agrees not to copy or permit others to copy any of the
Property.

6. Disposition of Data.

6.t   Client is responsible for the accuracy ofthe programs and Client Data it provides or gives access
      to Epiq and fvr the output resulting from such data. Client shall initiate and rnai~ttaia backup files
      that would allow Client to regenerate or duplicate all programs and Client Data which Client
      provides or gives access to Epiq. Client agrees, represents and warrants to Epiq that, prior to
      delivery of any Client Data to Epiq, it has full authority to deliver Client Data to Epiq. Client
      agrees,represents and warrants to Epiq that it has obtained binding consents, permits,licenses and
      approvals from all necessary persons, authariries or individuals, and has complied with all
      applicable policies, regulations and laws,required by Client,in order to allow Epiq to use till Client
      Data delivered to it in connection with its Services. Epiq shall not be liable for, and Client accepts
      full responsibility for, any Liability or obligation with respect to Client Data prior to Epiq's receipt,
      including without limitation, any liability arising during the delivery ofClient Data to Epiq.

6.2 Any Client Data, programs, storage media or other materials furnished by Client to Epiq in
    connection with this Agreement (collectively, the "Client Materials") may be retained by Epiq
    until the services pr+avided pursuant to this Agreement are paid for in fitll, or until this Agreement
    is terminated with the services provided herein having been paid for in full. Client shall remain
    liable for all c►ut of pocket charges incurred by Epiq under this Agreement as a result ofany Client
    Materials maintained by ~piq. Epiq shall dispose of Client Materials in the manner requested by
    Cti~nt (except to the extent disposal may be prohibited by lam). Client agrees to pay Epiq for
    reasonable expenses incurred as a result ofthe disposirion of Client Materials. Epiq reserves the
    right to dispose of any Client Materials if this Agreement is terminated without Client's direcrion
    as to the return or disposal of Client Materials or Client has not paid alI charges due to Epiq for a
    period of at least ninety (90) days; rop sided, however, Epiq shall provide Client with thirty(30)
    days' prior written notice ofits intent to dispose ofsuch data and media.

7. Indemnification.

Client shall indemnify, defend and hold Epiq, its affiliates, parent, and each such entity's officers,
members, directors, agents, representatives, managers, consultants and employees (each an
"indemnified Person") harmless from and against any and all losses, claims, damages, liabilities, costs


                                                     3
             Case 19-10953-CSS           Doc 6-2     Filed 05/01/19      Page 5 of 15


                                                                                                     ~.




(including, without limitation, costs of preparation and atEorneys' fees) and expenses as incurred
(collectively, "Lasses"), to which any Indemnified £'erson may became subject or involved in any
capacity arising out of or relgting to this Agreement or Epiq's rendering of services pursuant hereto,
regardless of whether any of such Indemnified Persons is a party thereto, other than Losses resulting
solely from Epiq's gross negligence or willful misconduct. Without iirniting t1~e generality of the
foregoing, "Losses" includes any Liabilities resulting from claims by third persons against any
Indemnified Person. Client and Epiq shall notify the other party in writing promptly of the
commencement, institution, threat, or assertion of any claim, action or proceeding of which Client is
aware with respect to the services provided by Epiq under this Agreement. -Such indemnity shall remain
in full force and effect regardless ofany investigation made by or on behalf of Client, and shall survive
the termination ofthis Agreement until the expiration of all applicable statutes oflimitation with respect
to Epiq's liabilities.

8. Lfmitation of Li~6ility

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THIS
SECTION SHALL CONTROL.
  (a) EACH PARTY AND ITS RESPECTNE AGENTS SHALL NOT HAVE ANY
OBLIGATION OR LIABILITY TO THE OTHER PARTY OR TD ANY THIRD PARTY
(WHETHER IN TORT, EQUITY, CONTRACT, WARRANTY OR OTHERWISE AND
NOTWITHSTANDING ANY FAULT, NEGLIGENCE, PRODUCT LIABILITY, OR STRICT
LIABILITY IN ACCORDANCE WITH APPLICABLE LAW,RULE OR REGULATION FOR
ANY INDIRECT, GENERAL,PUNITIVE,INCIDENTAL, SPECIAL, OR CONSEQUENTIAL
DAMAGES, INCLUDING BUT NOT LIMITED TO BUSINESS INTERRLJFTION, LOST
WAGES, BUSINESS OR PROFITS, OR LOSS OF DATA INCURRED BY CLIENT OR ANY
OTHER PERSON, ARISING OUT OF RELATING TO THIS AGREEMENT, OR ANY USE,
INABILITY TO USE OR RESULTS OF USE OF THE SERVICES OR SOFTWARE OR
OTHERWISE, EVEN IF SUCH PARTY WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.
  {b) EPIQ SHALL NOT BE LIABLE TO CLIENT FOR ANY LOSSES REGARDLESS OF
THEIR NATURE THAT ARE CAUSED BY OR RELATED TO A FORCE MAJEURE EVENT,
   (c) TIDE TOTAL LIABILITY OF EACH PARTY AND ITS AGENTS TO THE OTHER
PARTY OR TO ANY THIRD PARTY FOR ALL LOSSES ARISING OUT OF OR RELATING
T(7 THIS AGREEMENT,OR THE SERVICES SHALL NOT EXCEED THE TOTAL AMOUNT
FAID BY THE CLIENT TO EPIQ FOR THE PARTICULAR SERVICES WHICH GAVE RISE
TO THE LOSSES IN THE iMIvIEDIATE SIX (6) MONTHS PRIOR TO THE DATE OF THE
ACTION GNING RISE TO'THE ALLEGED LASS.
               Case 19-10953-CSS          Doc 6-2        Filed 05/01/19   Page 6 of 15

                                                                                       ~ ,~




9. Representations!'W~rrunhes.

Epiq makes no representations or waxranties, express or implied, including, without limitation, any
implied or express warranty of merchantability, suitability, fitness ar adequacy far a particular purpose
or use, quality, productiveness or capacity.

lU. Confidential On-Line Warkspaee

TJpon request of Client, Epiy shall be authorized to:(a) establish a confidential on-line workspace with
an outside vendor in connection with the provision of its services to Client pursuant to this Agreement;
and(b)with the consent ofClient and/or its designees, publish documents and other information to such
confidential evarkspace. By publishing documents and other information to this confidential workspace
in accordance with the foregoing, Epiq shall not be considered in violation of any ofthe provisions of
this Agreement, including, but not limited ta, Section A~ (Confidentiality).

11. Ge~~eraI

11.1 Na waiver, alteration, amendment or modifcation ofany ofthe provisions ofthis Agreement shall
     be binding upon either party unless signed in writing by a duly authorized representative of both
     parties.

11.2 This Agreement may not be assigned by Client without the express written consent ofEpiy, which
     consent shall not be unreasonably withheld. The services provided under this Agreement are for
     the sole benefit and use of Client, and shall not be made available to any other persons.

11.3 This Agreement shall be governed by the laws of the State of New York, without regard to that
     state's provisions for choice of law. Client and Epiq agree that any controversy or claim arising
     out of ar relaring to this Agreement or the alleged breach thereof shall be settled by mandatory,
     final and binding arbitration before the American Arbitration Association in New Yark,New Yark
     and such arbitration shall comply with and be governed by the rules of the American Arbitration
     Association, provided that each party may seek interim relief in court as it deems necessary to
     protect its confidential informarion and intellectual property rights. Any arbitration award
     rendered pursuant to this provision shall be enforceable worldwide.

 11.4 The parties hereto agree that this Agreement is the complete and exclusive statement of the
      agreement between the parties which supersedes all proposals nr prior agreements, oral or written,
      anci all other communications behveen the parties relating to the subject matter ofthis Agreement.

 11.5 Client will use its best efforts to cooperate with Epiq at Client's faciliries if any portion of the
      Services requires its physical presence thereon.

 11.6 In no event shall Epiq's Services constitute ar contain legal advice or opinion, and neither Epiq
      nor its personnel shall be deemed tc~ practice law hereunder.


                                                    ~~
            Case 19-10953-CSS           Doc 6-2     Filed 05/01/19      Page 7 of 15

                                                                                       ~'




11.7 Except for Client's obligation to pay fees,expenses and charges hereunder when due, neither party
     shall be in default or otherwise liable for any delay in or failure of its performance under this
     Agreement to the extent such delay yr failure arises by reason ofany act ofGod,any governmental
     requirement, act ofterrorism, riots, epidemics,flood, strike,lock-out,industrial or transportational
     disturbance,fire, lack of materials, war,event offorce majeure, or other acts beyond the reasonable
     control ofa performing party.

11.8 This Agreement maybe executed in counterparts, each of which shall be deemed to be an original,
     but all of which shall constitute one and the same agreement.

11.9 All clauses and covenants in this Agreement are severable; in the event any or part of them are
     held invalid or unenforceable by any court,such clauses or covenants shall be valid and enforced
     to the fullest extent available, and this Agreement will be interpreted as if such invalid ar
     unenforceable clauses or covenants were not contained herein. The parties are independent
     contractors and, except as expressly stated herein, neither party shall have any rights, power or
     authority to act or create an obligation on behalfofthe other party.
             Case 19-10953-CSS           Doc 6-2        Filed 05/01/19    Page 8 of 15




11.10 Narices to be given or submitted by either party to the other, pursuant to this Agreement, shall
      be sufficiently given or made if given or made in writing and sent by hand delivery, overnight or
      certified mail, postage prepaid, and addressed as follows:

               If to
                               Epiq Corporate Restructuring, LLC
                               777 Third Avenue, 12th Flooe
                               New Yark,New York 10017
                               Attu: Robert A. Hopen

               If to Client:
                               Christi I-Iing
                               ChiefFinancial Officer
                               Kona Grill, Inc.
                               15059 N. Scottsdale Rd, Suite 300
                               Scottsdale, AZ 85254

               With a capv to:
                              Jonathan Tibus
                              Managing Director
                              Alvarez & Marsal North America,LLC
                              3424 Peachtree Road,Suite 1500
                              Atlanta, GA 30326

11.11 Invoices sent to Client should be delivered to the following address:

                               Christi Hing
                               Chief Financial Officer
                               Kona Grill, Inc.
                               15059 N. Scottsdale Rd, Suite 300
                               Scottsdale, AZ 85254



               Email:          hing,~7a,konagcill.cam
                               apta~kQna~rill.com


11.12 The "Effective Date" of this Agreement is          Apr1I   I~      ,2019.




                                                   7
           Case 19-10953-CSS       Doc 6-2    Filed 05/01/19    Page 9 of 15


                                                                                            ;~:




IN WITNESS WHEREOF,the parties hereto have executed this Agreement as of the date first above
written.

EPIQ CORPORATE RESTRUC7CURING,LLC


  ~/           ~, L~~/-

Name: Robert A. Hopen
Title: President


CLIENT



By:
Name:    Ghrts~~   ~t
Title:   ~~~
            Case 19-10953-CSS          Doc 6-2         Filed 05/01/19   Page 10 of 15


                                                                                     ~•




                                  s~+ ~'~C~S ~CHED~E

SCHEDULES/STATEMENT PREPARATION
➢ Assist the Debtors with administrative tasks in the preparation of their bankruptcy Schedules of
  Assets and Liabilities ("Schedules"} and Statements of Financial Affairs ("Statetne~ts"},
  including(as needed):

   • Coordinate with the Client and its advisors regarding the Schedules and Statements
     process, requirements, timelines and deliverables.
     Create and maintain databases far maintenance and formatting of Schedules and
     Statements data.
   • Coordinate collection of data from Client and advisors,
   • Provide data entry and quality assurance assistance regarding Schedules and Statements,
     including, specifically, the creation of Schedule G.


CLAIMS MANAGEMENT
➢ Maintain copies of all proofs of claim and proofs of interest filed {in hard copy and electronic
  farm).

➢ Provide a secure on-line tool through which creditors can file proofs of claim and related
  documentation, eliminaking costly manual intake, processing and data enixy of paper claims
  and ensuring maximum efficiency in the claim-fling process.

➢ Create and maintain electronic databases for creditor/party in interest information provided by
  the debtor (e.g., creditor matrix and Schedules of Statements of Assets and Liabilities) and
  creditors/parties in interest (e,g., proof of claim/interesks}.

➢ Process all proof of claim/interest submitted.

    Provide access to the public for examination of copies of the proofs of claim or interest
    without charge during regular business hours.

➢ Maintain official claims registers, including, among other things, the following information
  for each proof of claim or proof of interest:

   • Name and address of the claimant and any agent thereof, if the proof ofclaim or proof of
     interest was filed by an agent;
   • Date received;
   • Claim number assigned; and
   • Asserted amount and classification ofthe claim.




                                                  ~~
           Case 19-10953-CSS          Doc 6-2      Filed 05/01/19      Page 11 of 15

                                                                                       ~► ~'
                                                                                                         ;m':




A Create and maintain a website with general case information, key documents, claim search
  function, and mirror of ECF case docket.

➢ Transrr~it to the Clerk's offce a copy ofthe claims registers on a monthly basis, unless
  requested by the Clerk's office on a more or Tess frequent basis or, in the alternative, make
  available the claims register on-line.

   Implement necessary security measures to ensure the completeness and integrity of t1~e claims
   registers.

➢ Record ail transfers of claims pursuant to Bankruptcy Rule 3U01(e) and provide notice ofsuch
  transfers as required by B~nkruptey Rule 30Q1{e}.

   Maintain an up-to-date mailing list for all entities that have filed a proof of claim, proof of
   interest or notice of appearance, which list shall be available upon request of a party in interest
   or the Clerk's office.


NOTICING
   Prepare and serve required notices in these Chapter 1 I cases, including:

       Notice of the commencement ofthese Chapter 11 cases and the initial meeting ofcreditors
       under section 34I{a)ofthe Bankruptcy Code;

  • Notice of any auction sale hearing;

   • Notice ofthe claims bar date;

   * Notice of objection to claims;

   • Notice of any hearings on a disclosure statement and confirmation ofthe plan of
     reorganization; and.

   p   Other miscellaneous notices to any entities, as the debtor or the Court may deem necessary
       ar appropriate for an orderly administration of these Chapter 11 cases.

   After service of a particular notice -whether by regular mail, overnight or hand delivery,
   email or facsimile service -Ella with the Clerk's office an affidavit ofservice that includes a
   copy ofthe notice involved, a list of persons to whom the notice was mailed and the date and
   manner of mailing.

   Update claim database t~ reflect undeliverable or changed addresses.
            Case 19-10953-CSS          Doc 6-2     Filed 05/01/19      Page 12 of 15




➢ Coordinate publication ofcertain notices in periodicals and other media.

➢ Distribute Claim Ackno~vlcdgement Cards to creditor having filed a proof of claim/interest.


BALLtJTING/TABULATION
   Provide balloting services in connection with the solicitation process for any chapter 11 plan
   for which a disclosure statement has been approved by the court, including (as needed);

   • Consult with Client and its counsel regarding timing issues, voting and tabulation
     procedures, and documents needed far the vote.

   • Review of voting-related sections ofthe voting procedures motion, disclosure statement
     and ballots for procedural and timing issues.

   • Assist in obtaining information regarding members of voting classes, including lists of
     holders of bonds from DTC and ath~r entities {and, if needed, assist Client in requesting
     these lisrings).

   ~ Coordinate distribution of solicitation documents.

   • Respond to requests for documents from parties in interest, including brokerage firm and
     barikhock-offices and institutional holders.

       Respond to #eiephone inquiries from lenders, bondholders and nominees regarding the
       disclosure statement and the voting procedures.

   o   Receive and examine all ballots and master ballots oast by voting parties. Date- stamp the
       originals of all such ballots and master ballots upon receipt.

   • Tabulate all ballots and master ba[Iots received prior to the voting deadline in accordance
     with established procedures, and prepare a certification for filing with the court.

Undertake such other duties as may be requested by the Client.

CALL CENTER
➢ Frovide state-af-the-art Call Center facility and services, including (as needed):

   •   Create frequently asked questions, call scripts, escalation procedures and call log formats.
   •   Record automated messaging.
   •   Train Call Center staff.
   d   Maintain and transmit call log to Client and advisors.
          Case 19-10953-CSS          Doc 6-2     Filed 05/01/19      Page 13 of 15

                                                                                              ~,
                                                                                                   ~.




MISCELLANEOUS
➢ Provide such other claims processing, noticing and related administrative services as maybe
  requested from time to time by the Clienfi.

➢ Promptly compty ~~vith such further conditions and requirements as the Court may at any time
  prescribe.

   Campiy with applicable federal, state, municipal, and local statutes, ordinances, rules,
   regulations, orders and other requirements.

~ Provide temporary employees to the Clerk's Office to process claims, as necessary.




                                                l~
                 Case 19-10953-CSS              Doc 6-2       Filed 05/01/19         Page 14 of 15


                                                                                                     ~'




                                          P1~ICING SC~][EDULE

CLAIM ADMINISTRATION HOURLY RATES
    Title                                                       Rats
    Clerical/Administrativc Support                             $25,00 ~- $45.04
    IT / Pragramrning                                           $65.00 — $85A0
    Case Managers                                               $70.00 ~- $165,00
    Consultants/ DirectorsNice Presidents                       $160.00 -~ $177.50
    Solicitation Consultant                                     $190.OQ
    Executive Vice President, Solicitation                      $215.00
    Executives                                                  No Chaxge

CLAIMS AND NOTICING RATES
      Printing                                                  $0.0$ per image
      Personalization /Labels                                   WANED
      envelopes                                                 VARIES BY SIZE
      Postage!Overnight Delivery                                AT COST AT PREFERRED RATES
      E-Mail Noticing                                           WANED
      FAx Noticing                                              $O.OS per page
      Claim Acknowledgement Letter                              $0.05 per Letter
      Publication Noticing                                      Quoted at time of request

DATA MANAGEMENT RATES
      Data Storage, Maintenance and Security                    $0.04 per recordlrnonth(waived first 3 months)
      Electronic Imaging                                        $~.OS per image; no monthly storage charge

      Website Hosting Fee                                       N0 CHARGE
      CD-ROM (Mass Document Storage)                            $5.00 per CD


t?N-L1NE CLAIM FYLING SERVICES
      On-Line Claim Filing                                      NO CHARGE



~     Noticing via overnight dclivcry after traditional overnight drop-of~times (e.g., 9:00 p.m. in NYC)muy result in
      additional print charges.


                                                           13
         Case 19-10953-CSS           Doc 6-2       Filed 05/01/19      Page 15 of 15

                                                                                        1► ~
                                                                                                            :;~




CALL CENTE~t RATES
  Standard Call Center Setup                         NO CHARGE

  Call Center Operator                              $55 per hour
  Voice Recorded Message                            $0.34 per minute


C~THEIt SERVICES ItA,TES
  Custom Software, Workflow
  and Review Resources                               Quoted at time of request

  Depositions/Court Reporting                        Quoted at time of request, bundled pricing available

  eDiscovery                                         quoted at time of request, bundled pricing available

  Virtual Data Room --
  ConfidentiaE On-Line tWorkspace                    Quoted at time of regaest

  Disbursements -- Check andlor Form 1099            Qaoted at time of request

  Disbursements -- Record to Transfer Agent          Quoted at time of request




                                               l
